NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



HARVEY T. DOREY,                             )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D16-3321
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed May 10, 2019.

Appeal from the Circuit Court for Sarasota
County; Thomas Krug,
Judge.

Howard L. Dimmig, II, Public Defender, and
Frederick W. Vollrath, Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Richard L. Polin, Assistant
Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and CASANUEVA and KHOUZAM, JJ., Concur.